—Order, Supreme Court, Bronx County (Barry Salman, J.), entered January 15, 1993, which denied defendants-appellants’ motion to change venue from Bronx County to New York County, unanimously affirmed, with costs.
Plaintiff properly placed venue in Bronx County, upon the basis that defendant P&P Contracting Corp. has its principal place of business there (CPLR 503 [a], [c]; see, Costanzo v Cornell, 175 AD2d 696, 697). Nor do appellants sufficiently demonstrate inconvenience to material witnesses so as to warrant a change of venue in the exercise of discretion pursuant to CPLR 510 (3) (see, supra, at 697-698; Harris v *366Havanera Tropical Mkt. Corp., 160 AD2d 344). Concur — Murphy, P. J., Ellerin, Kupferman, Ross and Tom, JJ.